Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

This AGREEMENT AND GENERAL RELEASE (this “Agreement”) is dated as of May 21,
2012 (the “Effective Date”), by and between Hanger Prosthetics &
Orthotics, Inc., a Delaware corporation (the “Company”); and Thomas F. Kirk, an
individual residing at 801 West Fifth Street, Apartment 2506, Austin, Texas
78703 (“Executive”). The Company and Executive are hereinafter collectively
referred to as the “parties.” Capitalized terms not otherwise defined herein
shall have the meanings assigned to such terms in the Fifth Amended and Restated
Employment Agreement, effective as of January 1, 2012, between the Company and
Executive (the “Employment Agreement”).

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

 

1.             Subject to Section 6.3 of the Employment Agreement, the parties
agree that Executive’s employment with the Company and its affiliates will end
upon Executive’s retirement at the close of business on December 31, 2012 (the
“Retirement Date”), and that this Agreement sets forth the terms and conditions
regarding the cessation of and retirement from Executive’s employment with the
Company. Furthermore, Executive recognizes and agrees that this Agreement, which
includes the Final Release attached hereto as Exhibit A (as defined herein),
sets forth all consideration and/or compensation (e.g., salary, bonus,
commission, vacation pay, equity grants under all applicable equity plans) to
which Executive is entitled in connection with Executive’s employment with the
Company and the cessation thereof and retirement therefrom, and that, except as
specifically set forth herein in Paragraphs 2 and 10 and in the Final Release in
Paragraph 2 thereof, Executive has no right to any further compensation and/or
consideration from the Company, whether pursuant to the Employment Agreement or
otherwise. Specifically, all of the provisions of Sections 1, 2, 3 (except
Sections 3.1, 3.2, 3.4, 3.5, 3.6 and 3.7, which shall survive through the
Retirement Date), 6 (except Sections 6.3 and 6.6, which shall survive through
the Retirement Date) and 7 of the Employment Agreement will cease to be in
effect as of the Effective Date. All other provisions of the Employment
Agreement will remain in effect on and after the Effective Date pursuant to
their terms.

 

2.             The Company agrees to employ Executive and to provide certain
payments and benefits to Executive pursuant to the terms and conditions set
forth below:

 

(a)           The Company will use its best efforts to cause the Board of
Directors of Hanger Orthopedic Group, Inc. (“Hanger”) to elect Executive to the
executive officer position of Vice Chairman of Hanger.

 

(b)           Between the date Executive executes this Agreement and his
Retirement Date, and subject to Section 6.3 of the Employment Agreement,
Executive will perform his duties as Vice Chairman of Hanger (as prescribed by
the Board of Directors of Hanger) and provide support and assistance as
necessary or appropriate for the transition of his former duties as Chief
Executive Officer of Hanger and an officer of the applicable direct and indirect
subsidiaries of Hanger.

 

(c)           During the term of this Agreement, the Company will continue
Executive’s current salary payments, on their regular schedule, and will
continue his current employee benefits during such time, subject to any changes
in coverage required by the terms of

 

--------------------------------------------------------------------------------


 

the applicable employee benefits plan.

 

(d)           Notwithstanding any contrary provisions in the Employment
Agreement or any other document, as a condition for Executive to:

 

(i)      Be eligible to receive the bonus, if any, provided for in Section 3.2
of the Employment Agreement for the Termination Year (i.e., 2012);  and

 

(ii)     Receive the benefit payments provided under the Hanger Supplemental
Executive Retirement Plan;

 

Executive must execute on or immediately following Executive’s last day of
employment with the Company, and not revoke, the Acknowledgement, Agreement and
Final General Release attached hereto as Exhibit A (the “Final Release”).  In
connection therewith, and contingent on the effectiveness of the Final Release,
the Company shall waive the requirement that Executive provide one (1) year’s
advance notice of his expected Retirement Date to permit Executive to retire on
December 31, 2012 and still be eligible to receive the bonus payment described
in Paragraph (d)(i) hereof.  Such waiver of the one (1) year’s notice
requirement for retirement shall not apply for any purpose other than
Executive’s eligibility to be paid the 2012 annual bonus, if any.

 

(e)           Notwithstanding any provision of any equity plans or award
agreements thereunder to the contrary:

 

(i)      No shares of restricted stock granted to Executive shall vest after the
Retirement Date; and

 

(ii)     Executive’s vested stock options may be exercised until, and shall
terminate upon, the applicable dates set forth in the option award agreements.

 

(f)            For purposes of all equity, retirement and benefit plans, and any
agreements relating thereto, and notwithstanding any contrary provisions
therein, Executive’s employment and service will be deemed to end on the
Retirement Date.

 

3.             In exchange for the Company’s execution of this Agreement and
Executive’s receipt of the consideration and benefits set forth in Paragraph 2,
5 and 14 hereof and the release set forth in Paragraph 4 hereof, Executive
agrees to and hereby does release and discharge the Company and its parent,
subsidiary and affiliated companies, and their respective owners, agents,
employees, directors, officers and all their predecessors, successors and
assigns (“Hanger Related Parties”), from any and all claims, causes of action,
damages, demands and recoveries of any kind, whether known or unknown, which
Executive, either individually or in any representative capacity, has or ever
has had, or ever in the future may have and which are based on acts or omissions
occurring up to and including the date of this Agreement, including, without
limitation, any and all claims, causes of action, damages, demands and
recoveries arising out of or relating to Executive’s employment with the Company
and its affiliates, including, without limitation, the change in his titles,
duties and responsibilities and change in the terms of his Employment Agreement,
as specified in this Agreement, and the cessation of and/or retirement from such
employment; provided that Executive does not waive any claims for workers’

 

2

--------------------------------------------------------------------------------


 

compensation benefits or vested benefits under the Company or Hanger benefit
plans, if applicable. Included within the release set forth in the preceding
sentence, without limiting its scope, are claims arising under Title VII of the
Civil Rights Act of 1964, as amended, or the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”), or any other federal, state or local civil
rights or employment law and/or contract or tort law. Executive does not waive
claims under workers’ compensation laws or that may arise after the date this
Agreement is executed. EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT RELEASES ALL
CLAIMS BASED ON FACTS OR OMISSIONS OCCURRING ON OR BEFORE THE DATE OF THIS
AGREEMENT, EVEN IF EXECUTIVE DOES NOT, AT THE TIME EXECUTIVE SIGNS THIS
AGREEMENT, HAVE KNOWLEDGE OF THOSE FACTS OR OMISSIONS.

 

4.             In exchange for Executive’s execution of this Agreement and the
Company’s receipt of the release set forth in Paragraph 3, the Company agrees to
and hereby does release and discharge Executive and all of Executive’s
predecessors, successors and assigns (“Executive’s Related Parties”), from any
and all claims, causes of action, damages, demands and recoveries of any kind,
whether known or unknown, which the Company, either individually or in any
representative capacity, has, ever has had, or ever in the future may have and
which are based on acts or omissions occurring up to and including the date of
this Agreement, including, without limitation, any and all claims, causes of
action, damages, demands and recoveries arising out of or relating to
Executive’s employment with the Company and its affiliates, and the termination
thereof and/or retirement therefrom. The Company does not waive claims that may
arise after the date this Agreement is executed or any claims arising out of or
relating to Executive’s gross negligence, fraud or willful misconduct.

 

5.             Executive shall be indemnified for the actions (or inactions)
taken by Executive in Executive’s capacity as an employee, officer and/or
director of the Company and the Hanger Related Parties, as the case may be, as
set forth in the Company’s and/or the respective Hanger Related Party’s
Certificate of Incorporation, as amended from time to time, and/or Bylaws, as
amended from time to time (or such other equivalent documents), all to the
extent limited by applicable law.

 

6.             Executive agrees not to challenge the enforceability of any
provision of this Agreement in any court of competent jurisdiction or
arbitration, except as to validity under the ADEA. Executive covenants that
Executive will not file, nor will Executive voluntarily participate or assist in
the prosecution of any legal proceedings against the Company or any Hanger
Related Party. Nothing in this Agreement shall prevent Executive’s participation
in any legal proceedings against the Company or any Hanger Related Party in
compliance with a summons that requires such participation, or Executive’s
initiation of or participation in administrative proceedings or investigations
of the Equal Employment Opportunity Commission; provided, however, that this
Agreement shall prevent Executive from receiving any monetary or financial
damages or recoveries from the Company or any Hanger Related Party or
reinstatement with the Company in connection with any such proceedings or
investigations. Executive represents that Executive has not filed or asserted
any claims whatsoever against the Company or any Hanger Related Party. 
Executive further represents that Executive is not aware of any conduct by the
Company or any Hanger Related Party that may violate any federal, state or local
law, rule or regulation.

 

7.             Executive agrees that Executive has been paid all amounts owed to
Executive under the Fair Labor Standards Act (“FLSA”) and that none of
Executive’s rights under the FLSA have been violated.  Executive further agrees
that Executive has received all time off to

 

3

--------------------------------------------------------------------------------


 

which Executive is entitled under the Family and Medical Leave Act (“FMLA”) and
that none of Executive’s rights under the FMLA have been violated. Executive
agrees that he has not sustained a workplace injury in the two (2) year period
prior to the Effective Date.

 

8.             Executive acknowledges that the consideration provided pursuant
to this Agreement is more than was provided to Executive pursuant to the
Employment Agreement or is otherwise legally required to be provided and that
such consideration is adequate consideration for the agreements and covenants
contained herein.

 

9.             It is understood and agreed by the parties that this is a release
from any and all claims covered by this Agreement and that the furnishing of the
consideration shall not be deemed or construed as an admission of liability or
responsibility at any time for any purpose.

 

10.           Executive hereby resigns from all officer, director and other
positions Executive currently holds with the Company, Hanger and all direct and
indirect subsidiaries of Hanger, with the sole exceptions being that Executive
shall remain an employee member of the Board of Directors of Hanger through the
Retirement Date and a non-employee member thereafter for so long as Executive
remains on the Board of Directors of Hanger, and shall, upon election by the
Board of Directors of Hanger, accept and remain in the executive office of Vice
Chairman through the Retirement Date or his earlier resignation or removal.

 

11.           Executive acknowledges that Executive was offered the opportunity
to consider this Agreement for a period of twenty-one (21) days from the time
Executive received it on May 18, 2012, and is hereby advised to review it with
an attorney of Executive’s choice.

 

12.           This Agreement does not become effective until seven (7) days
after the date Executive signs this Agreement and provides the Company with an
original thereof. Executive can revoke the Agreement at any time during that
seven-day period.

 

13.           Executive hereby confirms Executive’s obligations under Sections 8
and 9 of the Employment Agreement and acknowledges that Executive is bound by
such obligations on their terms following the date hereof. Furthermore,
Executive agrees not to make any statement, either written or oral, regarding
the Company and any Hanger Related Parties which is disparaging to the Company
or any Hanger Related Parties, or which has a tendency to harm their reputation
by lowering them in the estimation of the community or deterring others from
associating or dealing with them, unless required by law.

 

14.           The Company agrees to cause its and Hanger’s executive officers
not to make any statement, either written or oral, regarding Executive which is
disparaging to Executive, or which has a tendency to harm Executive’s reputation
by lowering Executive in the estimation of the community or deterring others
from associating or dealing with Executive, unless required by law.

 

15.           Since a material purpose of the Employment Agreement and this
Agreement is to protect the Company’s investment in Executive and secure the
benefits of Executive’s background and general experience in the industry, the
parties agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of Paragraph 13 or Paragraph 14 hereof.
Therefore, in the event of a breach by either party of any of the provisions of
Paragraph 13 or Paragraph 14 hereof, the non-breaching party may, in addition to
any other rights and remedies existing in its favor, apply to any court of law
or equity of

 

4

--------------------------------------------------------------------------------


 

competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions of the
Employment Agreement and/or this Agreement.

 

16.           Executive represents that Executive has read this Agreement in its
entirety and that Executive has had the opportunity to consult with legal
counsel prior to signing this Agreement, and that Executive is fully aware of
its contents and of its legal effect.  Executive signs this Agreement of
Executive’s own free will and act, without any legal reservations, duress,
coercion or undue influence, and it is Executive’s intention that Executive be
legally bound hereby.

 

17.           The parties agree that this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to its conflicts of laws principles.

 

18.           This Agreement (including Exhibit A attached hereto) and the
Employment Agreement (as modified hereby and by the Final Release) incorporate
the entire understanding among the parties with respect to the subject matter
hereof.  In reaching the agreements in this Agreement, neither party has relied
upon any representation or promise, oral or written, except those set forth
herein. This Agreement has been duly authorized by the parties, and duly
executed on behalf of each party by the duly authorized officers or principals
and in the manner required by all laws and regulations applicable to each such
entity.

 

19.           This Agreement may be executed in one or more counterparts, and by
the parties in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. The parties further agree that facsimile signatures or
signatures scanned into .pdf (or similar) format and sent by e-mail shall be
deemed original signatures.

 

20.           This Agreement shall be binding upon and inure solely to the
benefit of each party identified herein, and their respective heirs, successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.  The Company may assign this
Agreement to any successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to the business and/or assets of the Company.

 

21.           In the event any provision of this Agreement or the Employment
Agreement shall be held invalid or unenforceable, it shall be deemed modified,
only to the extent necessary to make it lawful.  To effect such modification,
the said provision shall be deemed deleted, added to and/or rewritten, whichever
shall most fully preserve the intentions of the parties as originally expressed
herein.

 

[The next page is the signature page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

 

By:

/s/ Thomas E. Hartman

 

 

 

Name: Thomas E. Hartman

 

 

 

Title: Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

Witness:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ George E. McHenry

 

/s/ Thomas F. Kirk

Name: George E. McHenry

 

Name: Thomas F. Kirk

 

 

Individually

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACKNOWLEDGEMENT, AGREEMENT AND FINAL GENERAL RELEASE

 

--------------------------------------------------------------------------------

 


 

ACKNOWLEDGEMENT, AGREEMENT AND FINAL GENERAL RELEASE

 

This Acknowledgement, Agreement and Final General Release (“Final Release”) is
dated as of December 31, 2012, by and between Thomas F. Kirk, an individual
residing at 801 West Fifth Street, Apartment 2506, Austin, Texas 78703
(“Executive”); and Hanger Prosthetics & Orthotics, Inc., a Delaware corporation
(the “Company”). The Company and Executive are hereinafter collectively referred
to as the “parties.” Capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the Fifth Amended and Restated Employment
Agreement, effective as of January 1, 2012, between the Company and Executive
(the “Employment Agreement”).

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

 

1.             The parties agree that Executive’s employment with the Company
and all of its affiliates is ending upon the close of business on December 31,
2012 (the “Retirement Date”), by Executive’s retirement pursuant to Section 6.6
of the Employment Agreement, and that this Final Release, together with the
Agreement and General Release, dated as of May 21, 2012 (the “Agreement”), sets
forth the terms and conditions regarding the cessation of and retirement from
Executive’s employment with the Company. In connection with his retirement,
Executive hereby resigns from the office of Vice Chairman of Hanger Orthopedic
Group, Inc. (“Hanger”).

 

2.             The Company agrees to provide certain payments and benefits to
Executive pursuant to the terms and conditions set forth below:

 

a.             Executive will be paid for any unused accrued vacation time and
any accrued but unpaid Base Salary as of the Retirement Date.

 

b.             Provided that Executive does not revoke this Final Release during
the seven-day revocation period set forth in Paragraph 11 hereof, Executive
will:

 

i.              Be eligible to receive the bonus, if any, provided for in
Section 3.2 of the Employment Agreement for the Termination Year (i.e., 2012);

 

ii.             Receive the benefit payments provided under the Hanger
Supplemental Executive Retirement Plan; and

 

iii.            Be granted a waiver by the Company of the requirement that
Executive provide one (1) year’s advance notice of his expected Retirement Date
to permit Executive to retire on December 31, 2012 and still be eligible to
receive the bonus payment described in Paragraph b.i. hereof.  Such waiver of
the one (1) year’s notice requirement for retirement shall not apply for any
purpose other than Executive’s eligibility to be paid the 2012 annual bonus, if
any.

 

--------------------------------------------------------------------------------


 

c.             If currently enrolled, Executive will be eligible for continued
group health coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended (“COBRA).  This coverage can be continued for up to a
maximum of eighteen (18) months, following Executive’s termination date, at 102%
of the full group premiums, payable by Executive; provided, however, that for
six (6) months following the Retirement Date, the Company hereby agrees to
subsidize Executive’s COBRA premium payments such that the amount Executive
shall pay on a monthly basis shall equal the amount paid by Executive on a
monthly basis immediately prior to the Retirement Date. If the Company’s payment
of the portion of Executive’s COBRA premiums is considered taxable compensation
to Executive, then the Company shall have the right to deduct any required
withholding taxes with respect to such taxable compensation from any other
payments owed Executive, or if there are no such payments, Executive shall be
required to pay the Company the amount the Company is required to remit as
withholding taxes.  In addition, Executive shall have the opportunity to convert
Executive’s life insurance coverage by paying the full premiums for such
coverage.

 

3.             In exchange for the Company’s execution of this Final Release and
Executive’s receipt of the consideration and benefits set forth in Paragraph 2
hereof and the release set forth in Paragraph 4 hereof, Executive agrees to and
hereby does release and discharge the Company and its parent, subsidiary and
affiliated companies, and their respective owners, agents, employees, directors,
officers and all their predecessors, successors and assigns (“Hanger Related
Parties”), from any and all claims, causes of action, damages, demands and
recoveries of any kind, whether known or unknown, which Executive, either
individually or in any representative capacity, has, ever has had, or ever in
the future may have and which are based on acts or omissions occurring up to and
including the date of this Final Release, including, without limitation, any and
all claims, causes of action, damages, demands and recoveries arising out of or
relating to Executive’s employment with the Company and its affiliates,
including, without limitation, the cessation of and/or retirement from such
employment; provided that Executive does not waive any claims for unemployment
compensation or workers’ compensation benefits or any vested benefits under the
Company or Hanger benefit plans, if applicable.  Included within the release set
forth in the preceding sentence, without limiting its scope, are claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Family Medical
Leave Act, or the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), or any other federal, state or local civil rights or employment law
and/or contract or tort law. Executive does not waive claims under workers’
compensation laws or that may arise after the date this Final Release is
executed.  EXECUTIVE UNDERSTANDS THAT THIS FINAL RELEASE RELEASES ALL CLAIMS
BASED ON FACTS OR OMISSIONS OCCURRING ON OR BEFORE THE DATE OF THIS FINAL
RELEASE, EVEN IF EXECUTIVE DOES NOT, AT THE TIME EXECUTIVE SIGNS THIS FINAL
RELEASE, HAVE KNOWLEDGE OF THOSE FACTS OR OMISSIONS.

 

4.             In exchange for Executive’s execution of this Agreement and the
Company’s receipt of the release set forth in Paragraph 3 hereof, the Company
agrees to and hereby does release and discharge Executive and all of Executive’s
predecessors, successors and assigns (“Executive’s Related Parties”), from any
and all claims, causes of action, damages, demands and recoveries of any kind,
whether known or unknown, which the Company, either individually or in any
representative capacity, has, ever has had, or ever in the future may have and
which are based on acts or omissions occurring up to and including the date of
this Agreement, including, without limitation, any and all claims, causes of
action, damages, demands and recoveries arising

 

--------------------------------------------------------------------------------


 

out of or relating to Executive’s employment with the Company and the
termination thereof and/or retirement therefrom. The Company does not waive
claims that may arise after the date this Agreement is executed or any claims
arising out of or relating to Executive’s gross negligence, fraud or willful
misconduct.

 

5.             Executive agrees not to challenge the enforceability of any
provision of this Final Release in any court of competent jurisdiction or
arbitration, except as to validity under the ADEA. Executive covenants that
Executive will not file, nor will Executive voluntarily participate or assist in
the prosecution of any legal proceedings against the Company or any Hanger
Related Party. Nothing in this Final Release shall prevent Executive’s
participation in any legal proceedings against the Company or any Hanger Related
Party in compliance with a summons that requires such participation, or
Executive’s initiation of or participation in administrative proceedings or
investigations of the Equal Employment Opportunity Commission; provided,
however, that this Final Release shall prevent Executive from receiving any
monetary or financial damages or recoveries from the Company or any Hanger
Related Party or reinstatement with the Company in connection with any such
proceedings or investigations. Executive represents that Executive has not filed
or asserted any claims whatsoever against the Company or any Hanger Related
Party. Executive further represents that Executive is not aware of any conduct
by the Company or any Hanger Related Party that may violate any federal, state
or local law, rule or regulation.

 

6.             Executive agrees that Executive has been paid all amounts owed to
Executive under the Fair Labor Standards Act (“FLSA”) and that none of
Executive’s rights under the FLSA have been violated. Executive agrees that he
has not sustained a workplace injury in the two (2) year period prior to the
Retirement Date.

 

7.             Executive acknowledges that the consideration provided pursuant
to this Final Release is more than was provided to Executive pursuant to the
Employment Agreement and the Agreement or is otherwise legally required to be
provided and that such consideration is adequate consideration for the
agreements and covenants contained herein.

 

8.             It is understood and agreed by the parties that this is a release
from any and all claims covered by this Final Release and that the furnishing of
the consideration shall not be deemed or construed as an admission of liability
or responsibility at any time for any purpose.

 

9.             Executive understands and agrees that, in return for a portion of
the consideration set forth in this Final Release, Executive shall not be
eligible for future employment with the Company and that, should Executive apply
for employment with the Company, the Company shall have no obligation to
consider Executive for any position.

 

10.           Executive acknowledges that Executive was offered the opportunity
to consider this Final Release for a period of at least twenty-one (21) days
from the time Executive received it on December 11, 2012, and is hereby advised
to review it with an attorney of Executive’s choice.

 

--------------------------------------------------------------------------------


 

11.           This Final Release does not become effective until seven (7) days
after the date Executive signs this Final Release and provides the Company with
an original thereof. Executive can revoke the Final Release at any time during
that seven-day period.

 

12.           Executive hereby ratifies and confirms the Agreement, the
provisions of the Employment Agreement not terminated as of the Effective Date
(as defined in the Agreement) as described in Section 1 of the Agreement, and
all obligations and agreements of Executive thereunder, including, without
limitation, Paragraph 13 of the Agreement and Sections 8 and 9 of the Employment
Agreement, all of which remain binding on their terms as independent obligations
and agreements of Executive as if incorporated herein verbatim and none of which
are superseded, abrogated or otherwise modified by this Final Release. Executive
further represents and warrants that Executive has not taken, has not made
copies of and is not in possession of any Confidential Information or trade
secret information, whether in written, electronic or other form.

 

13.           The parties agree and acknowledge that money damages may not be an
adequate remedy for any breach of this Final Release. Therefore, in the event of
a breach by Executive, the Company, or its successors or assigns, may, in
addition to any other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions of this Final Release.

 

14.           Executive represents that Executive has read this Final Release in
its entirety and that Executive has had the opportunity to consult with legal
counsel prior to signing this Final Release, and that Executive is fully aware
of its contents and of its legal effect.  Executive signs this Final Release of
Executive’s own free will and act, without any legal reservations, duress,
coercion or undue influence, and it is Executive’s intention that Executive be
legally bound hereby.

 

15.           The parties agree that this Final Release shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to its conflicts of laws principles.

 

16.           This Final Release, in conjunction with the Agreement and the
Employment Agreement (as modified hereby and by the Agreement), incorporates the
entire understanding among the parties with respect to the subject matter
hereof.  In reaching the agreements in this Final Release, neither party has
relied upon any representation or promise, oral or written, except those set
forth herein or in the Agreement. This Final Release has been duly authorized by
the parties, and duly executed on behalf of each party by the duly authorized
officers or principals and in the manner required by all laws and regulations
applicable to each such entity.

 

17.           This Final Release may be executed in one or more counterparts,
and by the parties in separate counterparts, each of which when executed shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement. The parties further agree that facsimile signatures or
signatures scanned into .pdf (or similar) format and sent by e-mail shall be
deemed original signatures.

 

--------------------------------------------------------------------------------


 

18.           This Final Release shall be binding upon and inure solely to the
benefit of each party identified herein, and nothing in this Final Release,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Final Release.  The Company and the individual signing this Final Release on its
behalf warrant and agree that the undersigned individual has the power, right
and authority to sign this Final Release on behalf of the Company and to bind
the Company with his signature.  The Company may assign this Final Release to
any successors (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to the business and/or assets of the Company.

 

19.           In the event any provision of this Final Release shall be held
invalid or unenforceable, it shall be deemed modified, only to the extent
necessary to make it lawful.  To effect such modification, the said provision
shall be deemed deleted, added to and/or rewritten, whichever shall most fully
preserve the intentions of the parties as originally expressed herein.

 

(The next page is the signature page.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Final Release as of the
date first written above.

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

 

By:

 

 

 

 

Thomas E. Hartman

 

 

 

Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

Thomas F. Kirk

 

George E. McHenry

Individually

 

 

 

--------------------------------------------------------------------------------

 